



Exhibit 10(k)
BRINKER INTERNATIONAL, INC.
TERMS OF
STOCK OPTION AWARD


[Grant Date]


Brinker International, Inc. (the “Company”), acting pursuant to Section 2 of the
Brinker International, Inc. Stock Option and Incentive Plan (the “Plan”), has
granted to you (the “Option Holder”) an option to purchase such number of shares
of the common stock of the Company (“Stock”) as specified in your award letter
(the “Award”). The Award is in all respects subject to the provisions of the
Plan (the terms of which are incorporated herein by reference), these Award
terms (“Award Terms”) and your award letter.


1.Definitions. For purposes of this Award, the terms listed below are defined as
follows:
(a)Cause. The term “Cause” means one or more of the following:
(i)An act of fraud, misappropriation or embezzlement by the Option Holder in
connection with the Company or a Related Company as determined by the
affirmative vote of at least a majority of the Board or executive committee
thereof;
(ii)Gross mismanagement or gross neglect of the Option Holder’s duties to the
Company or a Related Company as determined by the affirmative vote of at least a
majority of the Board or executive committee thereof; or
(iii)Conviction of the Option Holder by a court of competent jurisdiction of a
felony.
(b)Change in Control. The term “Change in Control” means:
(i)a sale, transfer or other conveyance of all or substantially all of the
assets of the Company on a consolidated basis; or
(ii)the acquisition of beneficial ownership (as such term is defined in Rule
13d-3 promulgated under the Exchange Act) by any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act), other than the Company,
directly or indirectly, of securities representing 50% or more of the total
number of votes that may be cast for the election of directors of the Company;
or
(iii)the failure at any annual or special meetings of the Company’s shareholders
held during the three-year period following a “solicitation in opposition” as
defined in Rule 14a-6 promulgated under the Exchange Act, of a majority of the
persons nominated by the Company in the proxy material mailed to shareholders by
the management of the Company to win election to seats on the Board (such
majority calculated based upon the total number of persons nominated by the
Company failing to win election to seats on the Board divided by the total
number of Board members of the Board as of the beginning of such three‑year
period), excluding only those who die, retire voluntarily, are disabled or are
otherwise disqualified in the interim between their nomination and the date of
the meeting.
(c)Code Section 409A. The term “Code Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder.
(d)Disability. Except as otherwise provided by the Committee, the Option Holder
will be considered to have a “Disability” during the period in which the Option
Holder is unable, by reason of a medically determinable physical or mental
impairment, to engage in any substantial gainful activity, which condition is
expected to have a duration of not less than 120 days.
(e)Executive Option Holder. The term “Executive Option Holder” means an Option
Holder who is the Chief Executive Officer of the Company or a member of the
Brinker Leadership Team at the time an Award is granted to such Option Holder.





--------------------------------------------------------------------------------





(f)Exercise Price. The term “Exercise Price” means the amount set forth in the
award letter associated with the Award, which represents the closing price per
share of the Stock on the trading day coinciding with the grant date of the
Option (or, if such day is not a trading day, the closing price per share of the
Stock on the trading day immediately preceding the Option grant date). The
Exercise Price shall never be less than the fair market value of a share of
Stock on the grant date of the Option within the meaning of Code Section 409A.
(g)Good Reason. The term “Good Reason” means the satisfaction of all of the
following requirements:
(i)One or more of the following facts and circumstances exist: (A) a reduction
in the Executive Option Holder’s then current base salary other than a general
reduction in base salary that affects all similarly situated executives in
substantially the same proportions; (B) a reduction in the Executive Option
Holder’s target annual bonus opportunity; (C) a relocation of the principal
location at which the Executive Option Holder is required to provide services by
more than fifty (50) miles; (D) the Company’s failure to obtain an agreement
from any successor to the Company to assume and agree to perform the obligations
under this Award in the same manner and to the same extent that the Company
would be required to perform, except where such assumption occurs by operations
of law; (E) a material, adverse change in the Executive Option Holder’s title,
reporting relationship, authority, duties or responsibilities; or (F) in the
case of an Executive Option Holder who is the Chief Executive Officer of the
Company only, a failure of any successor to the Company to nominate the
Executive Option Holder for election by shareholders to the successor company’s
board of directors; and
(ii)the Executive Option Holder shall have provided the Company written notice
within thirty (30) days of his or her knowledge or reason to know of the
existence of any fact or circumstance constituting Good Reason, the Company
shall have failed to cure or eliminate such fact(s) or circumstance(s) within
thirty (30) days of its receipt of such notice, and the resulting termination of
employment must occur within thirty (30) days following expiration of such cure
period.
(h)Rule of 70. The term “Rule of 70” means that the sum of the Option Holder’s
age and the Option Holder’s years of service with the Company or a Related
Company equals or exceeds 70.
(i)Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used but not defined in these Award Terms will
have the meaning set forth in the Plan.
2.Grant of Option. The Option Holder has been granted an option (the “Option”)
to purchase shares of Stock from the Company at the Exercise Price, in the
amounts, during the periods and upon the terms and conditions set forth in these
Award Terms and in the Option Holder’s award letter.
3.Vesting and Exercisability.
(a)Vesting Schedule. The Option will vest in accordance with the following
schedule (the “Vesting Period”):
If Option Holder remains continuously in the 
employ of the Company or a Related Company through the dates below (each a
“Vesting Date”):
  
Then the following portion of the Option
will vest on each of the Vesting Dates (each portion referred to as a “Vesting
Tranche”):
First Anniversary of Grant Date
25% of Option
Second Anniversary of Grant Date
Additional 25% of Option
Third Anniversary of Grant Date
Additional 25% of Option
Fourth Anniversary of Grant Date
Additional 25% of Option

   
No unvested portion of the Option will vest after the date of the Option
Holder’s termination of employment, except as specifically provided in these
Award Terms. For purposes of these Award Terms, “termination of employment”
means the Option Holder ceases to be employed by the Company and all Related
Companies.





--------------------------------------------------------------------------------





(b)Death or Disability. Notwithstanding Section 3(a), if an Option Holder
terminates employment with the Company and the Related Companies prior to one or
more Vesting Dates due to the Option Holder’s death or Disability, then the
unvested portion of the Option will become fully vested as of the date of such
termination.
(c)Retirement. Notwithstanding Section 3(a), if an Option Holder ceases to be
employed with the Company and the Related Companies prior to one or more Vesting
Dates, and as of the date of the termination the Option Holder (i) has satisfied
the Rule of 70 and is at least age 55, or (ii) is at least age 65 regardless of
satisfaction of the Rule of 70, then the unvested portion of the Option will
become fully vested as of the date of such termination.
(d)Involuntary Termination.
(i)Involuntary Termination Without Cause Not Following a Change in Control.
Notwithstanding the provisions of Section 3(a), if the Option Holder is
involuntarily terminated for a reason other than for Cause prior to one or more
Vesting Dates, the Option Holder will vest, as of the date of termination, in
the portion of the Option that was due to vest on the next Vesting Date
following the date of termination.
(ii)Involuntary Termination Without Cause or Termination (by Executive Option
Holders only) for Good Reason Following a Change in Control. Notwithstanding the
provisions of Sections 3(a) and 3(d)(i), in the event there has been a Change in
Control during the Vesting Period and the Options were not vested in connection
with the Change in Control pursuant to Section 3(e), then if an Option Holder is
involuntarily terminated following the Change in Control for a reason other than
Cause, or if an Executive Option Holder terminates for Good Reason following the
Change in Control, the unvested portion of the Option will become fully vested
as of the date of such termination.
(e)Change in Control. Notwithstanding the provisions of Section 3(a), in the
event of a Change in Control, if the Options are not assumed or replaced with
awards of substantially equal value by the acquiring entity in such a Change in
Control and/or cease to remain outstanding immediately following the Change in
Control, the Option Holder’s Option will become fully vested as of the date
immediately preceding such Change in Control, provided the Option Holder has
remained continuously employed by the Company or a Related Company through such
date. After a Change in Control, references to the “Company” as they relate to
the Option shall refer to the successor entity.
(f)Most Favorable Provision Applies. For the avoidance of doubt, if two or more
of Sections 3(a) through 3(e) above apply, then the applicable Section that
results in the Option Holder vesting in the greatest portion of the Option shall
control.
(g)Exercisability. The vested portion of the Option will be exercisable in whole
or in part (but not as to any fractional shares of Stock) at any time prior to
the termination of the Option pursuant to Section 4, provided that (i) any
requisite approval or consent of any government authority of any kind that has
jurisdiction over the exercise of options has been secured, and (ii) the
Exercise Price is not greater than the Fair Market Value of a share of Stock on
the intended date of exercise. The right to purchase shares of Stock under the
Option will be cumulative, and shares not purchased in any year may be purchased
in subsequent years, subject to the termination provisions contained herein.





--------------------------------------------------------------------------------





    
4.Termination of Option. The Option will terminate on the first to occur of:
(a)Expiration Date. Notwithstanding any provision of these Award Terms to the
contrary, in no event will the Option be exercisable after 5:00 p.m. Central
Time on the eighth year anniversary of Grant Date (“Expiration date”).
(b)Termination of Employment. In the case of the Option Holder’s termination of
employment, the Option will terminate as follows:
(i)Except as provided in Section 4(d), at 5:00 p.m. Central Time on the date
that is 90 days following the date of the Option Holder’s termination of
employment, or upon the Expiration Date, if earlier.
(ii)Notwithstanding Section 4(b)(i), if the Option Holder’s employment is
involuntarily terminated by the Company or a Related Company for a reason other
than for Cause (including, for the avoidance of doubt, following a Change in
Control), or if an Executive Option Holder terminates for Good Reason following
a Change in Control, at 5:00 p.m. Central Time on the date that is 12 months
after the date of the Option Holder’s termination of employment, or upon the
Expiration Date, if earlier.
(c)Death or Disability. If the Option Holder’s termination of employment occurs
due to the Option Holder’s death or Disability, at 5:00 p.m. Central Time on the
date that is 36 months after the date of such termination, or upon the
Expiration Date, if earlier. In the case of death, the vested portion of the
Option may be exercised by the Option Holder’s beneficiary determined in
accordance with Section 11 and, in the case of Disability, the vested portion of
the Option may be exercised by the Option Holder or the Option Holder’s personal
representative or attorney-in-fact.
(d)Retirement.
(i)If on the date of the Option Holder’s termination of employment (other than
due to death or Disability), the Option Holder satisfies the Rule of 70 and the
Option Holder is at least age 55 but not yet 60, at 5:00 p.m. Central Time on
the date that is 12 months after the date of the Option Holder’s termination of
employment, or upon the Expiration Date, if earlier.
(ii)If on the date of the Option Holder’s termination of employment the Option
Holder satisfies the Rule of 70 and the Option Holder is at least age 60, or if
the Option Holder is at least age 65 (regardless of satisfaction of the Rule of
70), 5:00 p.m. Central Time on the date that is 36 months after the date of the
Option Holder’s termination of employment, or upon the Expiration Date, if
earlier.
(e)Most Favorable Provision Applies. For the avoidance of doubt, if two or more
of Sections 4(b) through 4(d) above apply, then the applicable Section that
results in the longest Option exercise period shall control.
(f)Forfeiture. If an Option Holder ceases to be employed by the Company or any
Related Company prior to one or more Vesting Dates, the unvested portion of the
Award shall be forfeited as of the termination date. Notwithstanding any
provision of the Plan or these Award Terms to the contrary, the Option Holder
will forfeit the Award (including any vested portion) immediately and without
notice upon (A) the termination of the Option Holder’s employment for Cause, (B)
the Option Holder’s breach of any confidentiality agreement or similar agreement
pertaining to the confidentiality and nondisclosure of proprietary information,
including but not limited to trade secrets, of the Company or any Related
Company, or (C) the Option Holder’s commission of any act of malfeasance or
wrongdoing affecting the Company or any Related Company. Furthermore, if the
Option Holder ceases to be an employee of the Company and any Related Company
(other than due to a termination following a Change in Control without Cause or
for Good Reason, if applicable), and within one year following such date the
Option Holder becomes employed by, consults with, and/or participates as an
officer, director, employee, independent contractor, adviser, consultant,
partner, principal, or shareholder (with more than five percent (5%) equity)
with any entity which owns and/or operates (either directly or indirectly) or is
engaged, or planning to be engaged (either directly or indirectly) in the
ownership and/or operation of any of the “Competitive Restaurants” listed below
or any successor thereto, then the Option Holder’s Award (including any vested
portion) will be immediately





--------------------------------------------------------------------------------





forfeited and, to the extent the Option Holder has exercised the Award (in whole
or in part), to the extent permissible under applicable law, the Participant
shall be required to immediately pay to the Company the amount of gain
(determined on a gross basis) on the exercise of the Option.
1
Ale House Restaurant
29
Landry's Seafood
2
Applebee's
30
Legal Sea Foods
3
Beef O'Brady's
31
Longhorn Steakhouse
4
Bennigan's Tavern
32
McCormick & Schmick's
5
BJ's Restaurant and Brewhouse
33
McDonald's
6
Bonefish Grill
34
Miller's Ale House Restaurant
7
BRAVO! Cucina Italiana
35
Morton's of Chicago
8
Brio Tuscan Grille
36
O'Charleys
9
Buca di Beppo
37
Olive Garden
10
Buffalo Wild Wings
38
On The Border
11
California Pizza Kitchen
39
Outback Steakhouse
12
Carino's Italian Grill
40
Palm Restaurant
13
Carraba's Italian Grill
41
Panera
14
Champps Americana
42
Pappadeaux Seafood Kitchen
15
Cheddar's Casual Café
43
PF Chang's China Bistro
16
Cheesecake Factory
44
Pizza Hut
17
Chipotle Mexican Grill
45
Red Robin
18
Chuy's
46
Romano's Macaroni Grill
19
Cracker Barrell
47
Ruby Tuesday
20
Dave & Busters
48
Ruth's Chris Steak House
21
Fogo De Chao
49
Seasons 52
22
Fuddruckers
50
Taco Bell
23
Hooters
51
Texas Roadhouse
24
Houlihans
52
TGI Fridays
25
Houston's/Hillstone
53
Uno Chicago Grill
26
Il Fornaio Restaurant
54
Wendy's
27
J Alexanders
55
Yard House
28
KFC
 
 



5.Clawback Provisions. In addition to, and not in limitation of, the
restrictions set forth in Section 4(f) above, if the Option Holder is an officer
of the Company (“Officer”) and the Board, or an appropriate committee thereof,
has determined that any fraud, negligence, or intentional misconduct by the
Officer was a significant contributing factor to the Company having to restate
all or a portion of its financial statement(s), the Board or committee shall
take, in its discretion, such action as it deems necessary to remedy the
misconduct and prevent its recurrence. In determining what remedies to pursue,
the Board or committee will take into account all relevant factors, including
whether the restatement was the result of fraud, negligence, or intentional
misconduct. The Board will, to the extent permitted by applicable law, in all
appropriate cases, require reimbursement of any bonus or incentive compensation
paid to the Officer, cause the cancellation of restricted or deferred stock
awards and outstanding stock options, and seek reimbursement of any gains
realized on the exercise of stock options attributable to such awards, if and to
the extent that (a) the amount of incentive compensation was calculated based
upon the achievement of certain financial results that were subsequently reduced
due to a restatement, (b) the Officer engaged in any fraud or misconduct that
caused or contributed to the need for the restatement, and (c) the amount of the
bonus or incentive compensation that would have been awarded to the Officer had
the financial results been properly reported would have been lower than the
amount actually awarded. In addition, the Board may dismiss the Officer,





--------------------------------------------------------------------------------





authorize legal action, or take such other action to enforce the Officer’s
obligations to the Company as it may deem appropriate in view of all the facts
surrounding the particular case. The Company will not seek to recover bonuses or
other compensation as detailed above paid more than three years prior to the
date the applicable restatement is disclosed.
6.Exercise and Payment. The aggregate Exercise Price for shares of Stock
purchased upon exercise of the Option must be paid in cash or by check
acceptable to the Company or, if the Committee so determines in its sole
discretion, the Company may accept payment of the Exercise Price by the
surrender to the Company of shares of Stock having an aggregate Fair Market
Value equal to the aggregate Exercise Price, or by any other method that is
approved by the Committee and permitted by the Plan. As a condition of exercise,
the Option Holder will also execute such documents as the Company in its
discretion deems necessary to comply with or satisfy the requirements of the
Securities Act of 1933, or any other law, as then in effect. Upon receipt of
payment and any such documents, the Company will, as expeditiously as possible,
deliver to the Option Holder a certificate or certificates for such shares of
Stock.
7.Assignability. The Option is not assignable or transferable by the Option
Holder except by will or by the laws of descent or distribution. Subject to the
foregoing sentence, the Option will inure to the benefit of and be binding upon
the successors and assigns of the Option Holder. The Option shall be
exercisable, during the lifetime of Option Holder, only by the Option Holder.
8.Capital Adjustments and Reorganizations. The number of shares of Stock covered
by the Option, and the Exercise Price thereof, will be subject to equitable
adjustment, as determined by the Committee, to reflect any stock dividend, stock
split, share combination, separation, reorganization, liquidation or the like,
of or by the Company. In the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for the Option such
alternative consideration as it, in good faith, may determine to be equitable in
the circumstances and may require in connection with such substitution the
surrender of the Option so replaced.
9.Notice of Disqualifying Disposition. The Option Holder must notify the Company
of his or her intent to dispose of any of the shares of Stock purchased pursuant
to the Option within two years of the date of the grant of the Option or one
year from the date of each exercise of the Option. Promptly after such
disposition the Option Holder will notify the Company of the number of shares of
Stock disposed of, the dates of acquisition and disposition of such shares and
the consideration, if any, received on such disposition. If, in connection with
any such disposition, the Company becomes liable for withholding taxes and has
no amounts owing the Option Holder with which to discharge its withholding
obligation, the Option Holder will provide the Company with the amount needed to
discharge the Company’s withholding obligation and will indemnify the Company
against any penalties it may incur through its inability to apply amounts owing
the Option Holder in discharge of its withholding obligation.





--------------------------------------------------------------------------------





10.Incentive Stock Option Qualification. This Option is intended to qualify as
an “incentive stock option” under Section 422 of the Code, but to the extent
that the Option, or a portion thereof, fails for any reason to meet the
requirements of an “incentive stock option”, then it shall be treated as a
non-qualified Option for all purposes under the Plan, these Award Terms or an
award letter; provided, however, that nothing in these Award Terms or an award
letter will be interpreted as a representation, guarantee or other undertaking
on the part of the Company that the Option is or will be determined to be an
“incentive stock option” within such section or any other section of the
Internal Revenue Code.
11.Heirs and Successors. These Award Terms will be binding upon, and will inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Subject to the terms of the Plan, the Option Holder may designate a beneficiary
in writing filed with the Committee in such form as the Committee will require.
If a deceased Option Holder has failed to designate a beneficiary, or if the
designated beneficiary of the deceased Option Holder dies before the Option
Holder, the beneficiary will be deemed to be the legal representative or
representatives of the estate of the last to die of the Option Holder and the
designated beneficiary.
12.Taxes, Transaction Costs and Withholding. The Option Holder will be solely
responsible for the payment of all taxes and transaction costs relating to the
granting, vesting, exercise and payment of this Option. It will be a condition
to the obligation of the Company to issue or transfer shares of Stock upon
exercise of this Option that the Option Holder pay to the Company, upon its
demand, such amount as may be requested by the Company for the purpose of
satisfying its liability to withhold federal, state or local income or other
taxes incurred in connection with the Option, including the exercise thereof. If
the amount requested is not paid, the Company may refuse to issue or transfer
shares of Stock upon exercise of the Option.
13.Administration. The authority to interpret and administer the terms and
conditions of this Award will be vested in the Committee, and the Committee will
have all powers with respect thereto as it has with respect to the Plan. Any
interpretation of these Award Terms by the Committee and any decision made by it
with respect to these Award Terms is final and binding.
14.Relation to Plan. Notwithstanding anything in these Award Terms to the
contrary, these Award Terms are subject to the terms of the Plan, a copy of
which may be obtained by the Option Holder from the office of the Secretary of
the Company. Any amendment to the Plan will be deemed to be an amendment to
these Award Terms to the extent that the amendment is applicable hereto.    
15.No Employment Contract. Nothing contained in these Award Terms will (a)
confer upon the Option Holder any right to be employed by or remain employed by
the Company or any Related Company, or (b) limit or affect in any manner the
right of the Company or any Related Company to terminate the employment or
adjust the compensation of the Option Holder.
16.Governing Law. The interpretation, performance, and enforcement of these
Award Terms will be governed by the laws of the State of Texas, without giving
effect to the principles of conflict of laws thereof and all parties, including
their successors and assigns, consent to the jurisdiction of the state and
federal courts of Texas.








[End of document.]







